Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18   PageID.11742   Page 1 of
                                      7




        EXHIBIT 1-36
                                                                                                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                    Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18
                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                       PageID.11743     Page 2 of




                                                                                                                                                                                                                                                                                                Enfe)rcement and Removal Operations

                                                                                                                                                                                                                                                                                                 U.S. Department of Homeland Security
                                                                                                                                                                                                                                                                                                 500 12th Street, SW
                                                                                                                                                                                                                                                                                                 Washington, DC 20536


                                                                                                                                                                                                                                                                                                U.S. Immigration
                                                                                                                                                                                                                                                                                                and Customs
                                                                                                                                                                                                                                                                                                Enforcement


                                                    MEMORANDUM FOR:                                                                                             Thomas D. Homan
                                                                                                                                                                Acting Director

                                                    THROUGH:                                                                                                    Peter T. Edge
                                                                                                                                                                Acting Deputy Director

                                                    FROM:                                                                                                       Matthew T. Albence
                                                                                                                                                                Executive Associate Director
                                                                                                                                                                Enforcement and Removal Operations

                                                    SUBJECT:                                                                                                    Recommendation to Initiate the Process to Invoke Visa Sanctions
                                                                                                                                                                under Section 243(d) of the Immigration and Nationality Act
                                                                                                                                                                against Iraq

                                                    Purpose:




                                                                                                                                                                                               DP

•_ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • _ • _ -• _ • -•
                                                                                                                                                                                                       ICE - 0296029
                                                                                               HIGHLY CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER                                          Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18
                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                            PageID.11744     Page 3 of




r • .•fllidalliMi••=•=11•IMISIMI•iflil•MIIIIHMI•ifle•••••Mi•flliSIMIPIMI•flil•••••IMI•iflil•••••Mi•••••=11•••••Mi•••••=11•1•111•Mi•••••=8•1•1111111MIS•fl•••••Mi•fl•••••Mi•••••=11•••••Mi•fl•••••Mi•fl•••••Mi•fl•••••Mi•fl•••••Mi•fl•••••IMI•fl•••••Mi•fl•••••Mi•fl•••••Mi•••••=8•1•1111111MIS•fl•••••Mi•fl•••••Mi•fl•••••Mi•••••=8•1•1111111Mi•••••=8•1•1111111MI•fle•••••Mi•flOSIMISIMI•fl•••••IMISIMIS=11•••••MISIMIS=11•••••Mi•flOSIMISIMIS




 SMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISMISSOMIVIMISIMSIESSIMIVIMISIMSINSSIMIVIMISMISIESSIMIVIMISIMSINSOMIVIMISIMSIESSIMIVIMISMISIESSIMIVIMISMISIESSIMIVIMISMISIESSIMIVIMISIMSINSSIMIVIMISMISIESSIMIVIMISMISIESSIMIVIMISIMSINSOMIVIMISIMSIESSIMIVIMISMISIESSIMIVIMISMISIESSIMIVIMISIMSINSSIMIVIMISMISIESSIMIVIMISMI•fa




                                                Approve                                                                                                                                                                                              Disapprove

                                                Modify                                                                                                                                                                                               Needs Discussion

                                                Attachments




                                                                                                                                                                                                                                                                                                    www.ice.gov




                                                                                                                                                                                                         ICE 0296030
           HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                             Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18
                                                                   7
                                                                                        PageID.11745   Page 4 of




                       PRE-DECISIONAUDELIBERATIVE
                                                                                                                   (Vice of the Director

                                                                                                                   U.S. Department of Homeland Security
                                                                                                                   500 12th Street, SW
                                                                                                                   Washinv,ton, DC 20536


                                                                                                                   liSx Immigration
                                                                                                                   and Customs
                                                                                                                   Enforcement


                                                       ACTION

MEMORANDUM FOR THE SECRETARY

FROM:            Thomas D. Homan
                 Acting Director

SUBJECT:         Recommendation to initiate the process to invoke visa sanctions under
                 section 243(d) of the Immigration and Nationality Act against Iraq




                                      DP


                                            ICE - 0296031
                                                                                                         HIGHLY CONFIDENTIAL SUBJECT TO PROTECTIVE ORDER                                             Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18
                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                           PageID.11746     Page 5 of




                                                                                                                                                                                                               C)
SSSINIIIIIIMISMISSSMIOSIMISMISSSINNISIMISMISS8•111111MSMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSINIOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSINIOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSINIOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSIMOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSINIOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSIMOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISSSINIOSIMISMISSSINIOSIMISMISSSMIOSIMIIIMISSSINNISIMISMISS1




                                                         Approve/date                                                                                                                                                        Disapprove/date


                                                        Modify/date                                                                                                                                                          Needs Discussion/date

                                                         Attachment




                                                                                                                                                                                                                      ICE 0296032
            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                    Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18
                                                                          7
                                                                                               PageID.11747   Page 6 of




                                     NR

Iraq: Numerous verbal &marches have been delivered to the Government of Iraq.
In response, in February 2017, Iraq approved the removal of Iraqi nationals via charter flight; the
flight was completed on April 19, 2017. ICE was subsequently informed that the Government of
Iraq has identified a process to facilitate the removal of Iraqi nationals. Due to a July 24, 2017
decision by the United States District Court, Eastern District of Michigan, Southern Division
ICE is prevented from removing any Iraqi nationals who had a final order of removal on June 24,
2017 until October 24, 2017.




                                                  NR
                                                   ICE - 0296033
                                                                                                                                                                     Case 2:17-cv-11910-MAG-DRG ECF No. 457-38 filed 10/23/18               PageID.11748     Page 7 of

                                                                                                                                                                                       te096Z0 - 301       7




•
••••••••IMISMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••1=1•=1•••••••••MINMI•=11•••••MINMI•••••••••IMISMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••MINMI•=11•••••MINMI•••••••••Millfl•




                                                                        2:130?:10 3A110310eld 01io3runs - -1V111\13CIUNO0 ATHOIH
